Exhibit 10.1

 

INDEMNITY AGREEMENT

 

Made effective the    day of         .

 

BETWEEN:

 

BAKBONE SOFTWARE INCORPORATED, a corporation incorporated under the laws of the
Province of Alberta (hereinafter called the “Company”)

 

AND

 

                     (hereinafter called the “Indemnified Party”)

 

WHEREAS the Indemnified Party has agreed to act as a director and/or officer of
the Company and the Company’s subsidiaries, or serve, at the request of the
Company, as a director and/or officer of another body corporate of which the
Company is a shareholder or creditor (as defined in the Business Corporations
Act (Alberta) (the “Act”) and referred to herein as a “Body Corporate”);

 

AND WHEREAS in accordance with the provisions of the by-laws of the Company (the
“By-Laws”) and the Act, it is desired that the Company indemnify the Indemnified
Party in certain circumstances in respect of liability which the Indemnified
Party may incur as a result of his acting as a director and/or officer of the
Company, or as a director and/or officer of another Body Corporate;

 

NOW THEREFORE, IN CONSIDERATION OF the premises and mutual covenants herein
contained, and in consideration of the sum of One ($1.00) Dollar paid by the
Indemnified Party to the Company (the receipt of which is hereby acknowledged)
and the Indemnified Party acting as a director and/or officer of the Company or
as a director and/or officer of another Body Corporate, the Company and the
Indemnified Party do hereby covenant and agree as follows:

 

1. Agreement to Serve

 

The Indemnified Party agrees to serve and/or continue to serve the Company and
the Body Corporate of which the Company is a shareholder or creditor as a
director and/or officer and to so serve faithfully and to the best of his
ability so long as the Indemnified Party is duly elected or appointed, as the
case may be, in accordance with the provisions of the Act and the By-Laws until
such time as the Indemnified Party tenders in writing its resignation from such
position.

 

2. Indemnification

 

The Company agrees, subject to applicable law:

 

(a)   Except in respect of an action by or on behalf of the Company or a Body
Corporate to procure a judgment in its favour, to indemnify the Indemnified
Party and his heirs and legal representatives against all costs, charges and
expenses, including an amount paid to settle an action, cause of action or to
satisfy a judgment, reasonably incurred by him in respect of any civil, criminal
or administrative action or proceeding to which the Indemnified Party is made a
party by reason of being or having been a director or officers of the Company or
of a Body Corporate of which the Company is or was a shareholder or creditor,
if:

 

  (i)   the Indemnified Party acts honestly and in good faith with a view to the
best interests of the Company; and



--------------------------------------------------------------------------------

  (ii)   in the case of a criminal or administrative action or proceeding that
is enforced by monetary penalty, the Indemnified Party had reasonable grounds
for believing that the Indemnified Party’s conduct was lawful.

 

(b)   To indemnify the Indemnified Party and his heirs and legal representative
in respect of an action by or on behalf of the Company or a Body Corporate to
procure a judgment in its favour, to which the Indemnified Party is made a party
by reason of being or having been a director of officer of the Company or of a
Body Corporate, against all costs, charges and expenses reasonably incurred by
him in connection with the action if the Indemnified Party has fulfilled the
conditions set forth in subsections a(i) and (ii) set out above and if the
Company obtains the approval of the Court of Queen’s Bench of Alberta to so
indemnify him.

 

(c)   In the event that the approval of the Court of Queen’s Bench of Alberta or
any other court is required to effect any indemnification granted hereunder, the
Company agrees to make its best efforts to obtain the Court’s approval to such
indemnification provided that the director seeking indemnification has fulfilled
the conditions set forth in subsection a(i) and (ii) herein.

 

(d)   Notwithstanding the foregoing, to indemnify the Indemnified Party and his
heirs and legal representatives in respect of all costs, charges and expenses
reasonably incurred by him in connection with the defence of any civil, criminal
or administrative action or proceeding to which the Indemnified Party is made a
party by reason of being or having been a director or officer of the Company or
of a Body Corporate, if the Indemnified Party:

 

  (i)   was substantially successful on the merits in his defence of the action
or proceeding;

 

  (ii)   fulfills the conditions set out in subsections a(i) and (ii) set out
above; and

 

  (iii)   is fairly and reasonably entitled to indemnity.

 

(e)   To indemnify the Indemnified party and his heirs and legal representatives
in respect of all costs, charges and expenses reasonably incurred by him in
connection with the defence of any threatened civil, criminal or administrative
action or proceeding or alleged wrongdoing against the Indemnified Party by
reason of being or having been a director or officer of the Company or of a Body
Corporate.

 

The intention of this Agreement is to provide the Indemnified Party
indemnification to the fullest extent permitted by law and, without limiting the
generality of the foregoing and notwithstanding anything contained herein,
nothing in this Agreement shall be interpreted, by implication or otherwise, in
limitation of the scope of the indemnification provided in this Section 2, and
this Section 2 is intended to provide indemnification to the Indemnified Party
to the fullest extent permitted by the Act and, in the event that such statute
is amended, to permit a broader scope of indemnification (including, without
limitation, the deletion or limiting of one or more of the provisos to the
applicability of indemnification), this Section 2 shall be deemed to be amended
concurrently with the amendment to the statute so as to provide such broader
indemnification.

 

2



--------------------------------------------------------------------------------

3. Pre-paid Expenses

 

All costs, charges and expenses reasonably incurred by the Indemnified Party in
investigating, defending or appealing any civil, criminal or administrative
action or proceeding, actual or threatened, covered hereunder shall, at the
request of the Indemnified Party, be paid by the Company in advance as may be
appropriate to enable the Indemnified Party to properly investigate, defend or
appeal such proceeding, with the understanding and agreement being herein made
that, in the event it is ultimately determined as provided hereunder that the
Indemnified Party was not entitled to be so indemnified, or was not entitled to
be fully so indemnified, that Indemnified Party shall indemnify and hold
harmless the Company, and to pay to the Company such amount or the appropriate
portion thereof, so paid in advance.

 

4. Other Rights and Remedies

 

Indemnification and advance payment of expenses as provided by this Agreement
shall not be deemed to derogate from or exclude any other rights to which the
Indemnified Party may be entitled under any provision of the Act or otherwise at
law, the articles of the Company, the By-Laws, this Agreement, any vote of
shareholders of the Company, or otherwise, both as a matter arising out of his
capacity as a director and/or officer of the Company, or as to matters arising
out of another capacity with the Company while being a director and/or officer
of the Company, or as a matter arising by reason of his being or having been, at
the request of the Company, a director and/or officer, of any other Body
Corporate and shall continue after the Indemnified Party has ceased to be a
director and/or officer of the Company or any other Body Corporate.

 

5. Limitation of Actions and Release of Claims

 

No legal action shall be brought and no course of action shall be asserted by or
on behalf of the Company or any affiliate (as defined in the Act) of the Company
against the Indemnified Party, his estate, executors, administrators, legal
representatives or lawful heirs after the expiration of two years from the date
the Indemnified Party ceased (for any reason) to be a director and/or officer of
the Company or a Body Corporate if the Indemnified Party originally served in
that position at the request or appointment of the Company, and the Company
agrees that any claim or cause of action of the Company or of an affiliate shall
be extinguished and the Indemnified Party, his estate, executors,
administrators, legal representatives and lawful heirs deemed released therefrom
absolutely unless asserted by the commencement of legal action in a court of
competent jurisdiction within such two-year period.

 

6. Notice of Proceedings

 

The Indemnified Party agrees to give reasonable notice to the Company within
seven days of being served with any statement of claim, writ, notice of motion,
indictment or other document commencing or continuing any civil, criminal or
administrative action or proceeding against the Indemnified Party as a party,
and the Company agrees to notify the Indemnified Party in writing within seven
days of being served with any statement of claim, writ, notice of motion,
indictment or other document commencing or continuing any civil, criminal or
administrative action or proceeding naming the Indemnified Party as a party to
such proceeding.

 

7. Counsel

 

The Company may retain counsel, who shall be reasonably satisfactory to the
Indemnified Party, to represent the Indemnified Party in any such matter. In any
such matter the Indemnified Party shall have the right to retain counsel, or
other counsel, to act on his behalf provided that the fees and disbursements of
such other counsel shall be paid by the Indemnified Party unless:

 

(a)   the Indemnified Party and the Company shall have mutually agreed to the
retention of such other counsel;

 

3



--------------------------------------------------------------------------------

(b)   the Company shall not have retained counsel to represent the Indemnified
Party within 10 days of receiving notice of the claim or other matter to which
indemnity may be required to be provided hereunder; or

 

(c)   the named parties to any such action, claim, demand or proceeding
(including any added third, or interpleaded parties) include the Company or Body
Corporate and the Indemnified Party and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them (including the availability of different defences)

 

in which event the Company agrees to pay the fees and disbursements of such
counsel.

 

8. Indemnified Party to Cooperate

 

The Indemnified Party agrees to give the Company such information and
cooperation as the Company may reasonably require from time to time in respect
of all matters hereunder.

 

9. Insurance

 

The Company agrees that in the event the Company or Body Corporate shall
maintain a policy of insurance with respect to liability relating to its
directors or officers which policy may pursuant to its terms extend to the
Indemnified Party in his capacity as a director and/or officer of the Company
and/or Body Corporate, the Company will use its reasonable best efforts to
include the Indemnified Party as an insured under such policy to the maximum
extent reasonably possible.

 

10. Effective Time

 

This Agreement shall be effective as and from the first day that the Indemnified
Party became or becomes a director and/or officer of the Company or commenced or
commences to serve, at the request of the Company, as an officer and/or director
of a Body Corporate.

 

11. Notices

 

Unless otherwise permitted by this Agreement, all notices, requests, demands or
other communications hereunder shall be in writing and shall be deemed to have
been fully given if personally delivered to the party to whom the notice or
other communication is directed.

 

If the Company receives notice from any other source of any matter which the
Indemnified Party would otherwise be obligated hereunder to give notice of to
the Company, then the Indemnified Party shall be relieved of his obligation
hereunder to give notice to the Company, provided the Company has not suffered
any damage from the failure of the Indemnified Party to give notice as herein
required.

 

4



--------------------------------------------------------------------------------

12. Severability

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever:

 

(a)   the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing such provisions held to be invalid, illegal or
unenforceable that are not of themselves in whole invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and

 

(b)   to the fullest possible extent, the provisions of this Agreement
(including, without limitations, all portions of any paragraphs of this
Agreement containing any such provisions held to be invalid, illegal or
unenforceable, that are not of themselves in whole invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision which is held to be invalid, illegal or unenforceable.

 

13. Governing Law

 

The parties hereto agree that this agreement shall be construed and enforced in
accordance with the laws of the Province of Alberta.

 

14. Modification and Waiver

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.

 

15. Entire Agreement

 

This Agreement shall supersede and replace any and all prior agreements (except
any written agreement) of employment between the Company and the Indemnified
Party, which shall remain in full force and effect (except to the extent
augmented or amended hereby) between the parties hereto respecting the matter
set forth herein, and shall constitute the entire agreement between the parties
hereto in respect of the matter set forth herein.

 

5



--------------------------------------------------------------------------------

16. Successors and Assigns

 

This Agreement shall be binding upon and enure for the benefit of the Company
and its successors and assigns and to the Indemnified Party and his estate,
executors, administrators, legal representatives, lawful heirs, successors and
assigns.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as at the
date first above written.

 

    BAKBONE SOFTWARE INCORPORATED    

Per:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Witness

 

{Indemnified Party}

 

6